DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
US 20040180226 A1 teaches a method of manufacturing radiation curable compositions and printing inks for the manufacture of low odor food packaging materials which have low levels of extractable components and determining migration of a cured film. However, none of the prior art teach a  method for determining the migration potential of an at least partially cured energy curing ink and/or varnish printed on a substrate and especially of a printed food packing, which comprises comparing the measured numeric value of the spectroscopic characteristic with a calibration curve, in which for at least one printed substrate, in which the same energy curing ink and/or energy curing varnish is printed on the same substrate as in step a), the correlation between i) the results of a migration test regarding the overall migration and/or of the migration of specific compound(s) of the at least one printed substrate and ii) a numeric value of the spectroscopic characteristic measured at the same wavelength as in step d) of a solvent extract obtained from a sample of the at least one printed substrate by performing step b), is shown in dependency of the curing degree of the energy curing ink and/or energy curing varnish so as to obtain the migration potential, wherein the calibration curve used in step e) has been prepared iii) by determining the overall migration and/or the specific migration of one or more migrating compound(s) for different printed substrates, in which for each of the different printed substrates the same energy curing ink and/or energy curing varnish has been printed on the same substrate as in step a), wherein each of the different printed substrates has been cured to a different curing degree, iv) by obtaining for each of the different printed substrates a solvent extract by performing step b) and by determining for each of these solvent extracts the extinction or transmittance at the same wavelength as in step d) and v) by correlating the respective data obtained in steps iii) and iv) into a graph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884